         Case 7:16-cr-00157-LSC-SGC Document 63 Filed 01/18/19 Page 1 of 2                              FILED
                 Case: 17-15727 Date Filed: 01/18/2019 Page: 1 of 2                            2019 Jan-18 PM 03:20
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                      No. 17-15727-HH
                                  ________________________

UNITED STATES OF AMERICA,

                                                                                 Plaintiff-Appellee,

                                               versus

JABORIS ANTONIO WALKER,

                                                                              Defendant-Appellant.
                                  ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

Before: TJOFLAT, MARCUS, and BRANCH, Circuit Judges.

BY THE COURT:

         The government’s motion to dismiss this appeal as untimely, pursuant to United States v.

Lopez, 562 F.3d 1309 (11th Cir. 2009), is GRANTED, and Jaboris Walker’s motion to remand

the action to the district court to reimpose his sentence is DENIED. The district court entered a

final judgment against Walker on March 6, 2017, sentencing him to 180 months’ imprisonment,

and it entered an amended judgment for the same sentence on March 22, 2017. Jaboris Walker

signed and dated his notice of appeal on December 14, 2017. Because Walker did not file a

notice of appeal within 14 days of the district court’s final judgment, it is untimely. See

Fed. R. App. P. 4(b)(1)(A), (c)(1); United States v. Glover, 686 F.3d 1203, 1205 (11th Cir.

2012).
       Case 7:16-cr-00157-LSC-SGC Document 63 Filed 01/18/19 Page 2 of 2
               Case: 17-15727 Date Filed: 01/18/2019 Page: 2 of 2


       Because the government has moved to dismiss the appeal as untimely, “we must apply

the time limits of Rule 4(b).” Lopez, 562 F.3d at 1314. Contrary to Walker’s argument, the

government did not waive or forfeit the timeliness issue because it raised it in this Court before

merits briefing concluded, and it was under no obligation to note the appeal’s untimeliness when

the district court dismissed Walker’s motion to vacate pursuant to 28 U.S.C. § 2255 without

prejudice based on the pendency of this appeal. See id. at 1313.

       Further, there are no grounds to remand to the district court to vacate and reimpose the

judgment because the record is not sufficiently developed for us to conclude on direct appeal that

Walker warrants that relief pursuant to 28 U.S.C. § 2255. See United States v. Patterson, 595

F.3d 1325, 1328-29 (11th Cir. 2010) (stating that we generally decline to review claims of

ineffective assistance of counsel on direct appeal); see also Massaro v. United States, 538 U.S.

500, 504-05 (2003) (stating that a § 2255 motion is the appropriate avenue through which to

raise a claim alleging ineffective assistance of counsel because the district court has an

opportunity in the first instance to develop the record and rule on the matter). To the extent

Walker argues that the district court erred in not construing his two pro se letters to the district

court as a § 2255 motion asserting that his trial counsel was ineffective for not filing a timely

direct appeal, that argument is not properly before us because the present notice of appeal was

filed before the district court ruled on the relief requested in those letters. See Bogle v. Orange

Cty. Bd. of Cty. Comm’rs, 162 F.3d 653, 661 (11th Cir. 1998) (stating that a notice of appeal

must designate an existent judgment or order, not one that is merely expected or within the

appellant’s contemplation when the notice of appeal is filed).

       Accordingly, this appeal is hereby DISMISSED, and any outstanding motions are

DENIED as moot.



                                                  2
